DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image forming portion configured to form a toner image”, “a changing portion configured to change a state”, and “a driving source configured to drive” in claims 1, 18, and 26, and “a temperature detection portion configured to detect a temperature” in claim 14. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 18, and 26 are objected to because of the following informalities:
Regarding claims 1, 18, and 26, the recited “are separated each other” should be corrected to “are separated from each other”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 15, 18, and 26 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hirano US 20080304847.
Regarding claim 1, Hirano discloses:
An image forming apparatus comprising:
an image forming portion (212) (FIG. 1) configured to form a toner image on a recording material; 
a fixing unit (12) (FIG. 3) comprising a first rotary member (122) (FIG. 3), a second rotary member (121) (FIG. 3) configured to form a nip portion between the first rotary member and the second rotary member, a changing portion (123) (FIG. 3) configured to change a state of the first rotary member and the second rotary member between a first pressurization state (FIG. 3) and a second pressurization state (FIG. 4), and a heater (1213) (FIG. 4) configured to heat the toner image on the recording material, wherein the fixing unit is configured to fix the toner image to the recording material on which the toner image has been formed by the image forming portion, by the heater heating the toner image while the recording material being conveyed at the nip portion by the first rotary member and the second rotary member in the first pressurization state, wherein the first pressurization state is a state in which the first rotary member and the second rotary member abut against each other to form the nip portion, and are separated each other (FIGs. 3 and 4);
a driving source configured to drive at least one of the first rotary member and the second rotary member [0044]; and
a control portion (200) (FIG. 2) configured to control the driving source and the changing portion, and capable of performing:
	first control that causes the driving source to rotate the first rotary member and then stop the first rotary member, while continuing the first pressurization state from a last image forming operation [0051]; and
	second control that causes the changing portion to change the state of the first rotary member and the second rotary member from the first pressurization state to the second pressurization state [0052],
wherein, in a print stop period from a completion of the last image forming operation to a start of a next image forming operation, the control portion is configured to perform the first control before a number of times of execution of the first control in the print stop period reaches a predetermined number of times, and perform the second control after the number of times of execution of the first control in the print stop period reaches the predetermined number of times [0061 and 0065] (FIGs. 5A and 5B).
Regarding claim 7, Hirano discloses:
wherein if the control portion changes the state of the first rotary member and the second rotary member from the first pressurization state to the second pressurization state in the print stop period, and a predetermined condition is satisfied in the print stop period, the control portion causes 
Regarding claim 15, Hirano discloses:
wherein the control portion is configured to repeat the first control the predetermined number of times, at predetermined constant intervals in the print stop period [0061].
Regarding claim 18, Hirano discloses:
An image forming apparatus comprising:
an image forming portion (212) (FIG. 1) configured to form a toner image on a recording material; 
a fixing unit (12) (FIG. 3) comprising a first rotary member (122) (FIG. 3), a second rotary member (121) (FIG. 3) configured to form a nip portion between the first rotary member and the second rotary member, a changing portion (123) (FIG. 3) configured to change a state of the first rotary member and the second rotary member between a first pressurization state (FIG. 3) and a second pressurization state (FIG. 4), and a heater (1213) (FIG. 4) configured to heat the toner image on the recording material, wherein the fixing unit is configured to fix the toner image to the recording material on which the toner image has been formed by the image forming portion, by the heater heating the toner image while the recording material being conveyed at the nip portion by the first rotary member and the second rotary member in the first pressurization state, wherein the first pressurization state is a state in which the first rotary member and the second rotary member abut against each other to form the nip portion, and wherein the second pressurization state is a state in which pressing force between the first rotary member and the second rotary member is smaller than pressing force in the first pressurization state or a state in which the first rotary member and the second rotary member are separated each other (FIGs. 3 and 4);

a control portion (200) (FIG. 2) configured to control the driving source and the changing portion, and capable of switching a mode between:
	a first mode (ordinary state) [0050] in which electric power is supplied for executing an image forming operation; and
	a second mode (sleep mode) in which power consumption is less than power consumption in the first mode [0051-52],
wherein in a case of transition from the first mode to the second mode in a print stop period from a completion of a last image forming operation to a start of a next image forming operation, the control portion is configured to select whether to keep the first rotary member and the second rotary member in the first pressurization state continuously from the last image forming operation, or to set the first rotary member and the second rotary member from the first pressurization state to the second pressurization state by the changing portion [0072-76] (FIG. 7A).
Regarding claim 26, Hirano discloses:
An image forming apparatus comprising:
an image forming portion (212) (FIG. 1) configured to form a toner image on a recording material; 
a fixing unit (12) (FIG. 3) comprising a first rotary member (122) (FIG. 3), a second rotary member (121) (FIG. 3) configured to form a nip portion between the first rotary member and the second rotary member, a changing portion (123) (FIG. 3) configured to change a state of the first rotary member and the second rotary member between a first pressurization state (FIG. 3) and a second pressurization state (FIG. 4), and a heater (1213) (FIG. 4) configured to heat the toner image on the recording material, wherein the fixing unit is configured to fix the toner image to the recording material on which the toner are separated each other (FIGs. 3 and 4);
a driving source configured to drive at least one of the first rotary member and the second rotary member [0044]; and
a control portion (200) (FIG. 2) configured to control the driving source and the changing portion, and capable of performing:
	first control that causes the driving source to rotate the first rotary member and then stop the first rotary member, while continuing the first pressurization state that has been set in a last image forming operation [0051]; and
	second control that causes the changing portion to change the state of the first rotary member and the second rotary member from the first pressurization state to the second pressurization state [0052],
wherein, in a print stop period from the completion of the last image forming operation to a start of a next image forming operation, the control portion is configured to perform the first control until an elapsed time from a completion of the last image forming operation reaches a threshold time, and perform the second control after the elapsed time reaches the threshold time [0065] (FIGs. 5A and 5B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano US 20080304847 in view of Mochizuki US 20170308009.
Regarding claims 17 and 25, Hirano discloses the limitations of claims 1 and 18 as set forth above. Furthermore, Hirano discloses wherein the first rotary member is a pressure roller including an elastic layer (1222) (FIG. 3), wherein the second rotary member is a fixing roller, wherein the heater is disposed in an inner space of the fixing roller, and wherein the nip portion is formed by the fixing roller and the pressure roller. Hirano does not explicitly disclose wherein the second rotary member is an endless fixing film that is externally fitted to a guide member that faces the pressure roller, wherein the heater is disposed in an inner space of the fixing film, and wherein the nip portion is formed by the heater and the pressure roller nipping the fixing film.
Mochizuki discloses wherein the first rotary member (16) (FIG. 2) is a pressure roller including an elastic layer (162) (FIG. 2), wherein the second rotary member (13) (FIG. 2) is an endless fixing film that is externally fitted to a guide member (12) (FIG. 2) that faces the pressure roller, wherein the heater (11) (FIG. 2) is disposed in an inner space of the fixing film, and wherein the nip portion is formed by the heater and the pressure roller nipping the fixing film.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Hirano to include the rotary members and heater as disclosed by Mochizuki in order to reduce power consumption and wait time [0002] (Mochizuki). 

Allowable Subject Matter
Claims 2-6, 8-14, 16, and 19-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2-6, the prior art of record does not disclose or suggest the recited “wherein the predetermined number of times is set for each time period in a day, and the predetermined number of times in at least one time period is different from the predetermined number of times in another time period” along with the remaining claim limitations.
Regarding claim 8, the prior art of record does not disclose or suggest the recited “wherein the predetermined condition is that an expected return time has elapsed, and wherein the control portion is configured to set the expected return time in accordance with an average length of the print stop period in each time period of a history of operations of the image forming apparatus” along with the remaining claim limitations.
Regarding claims 9-14, the prior art of record does not disclose or suggest the recited “wherein the control portion is configured to change an interval time at which the first control is performed the predetermined number of times in the print stop period” along with the remaining claim limitations.
Regarding claims 16 and 24, the prior art of record does not disclose or suggest the recited “wherein if the first rotary member and the second rotary member are in the second pressurization state when the control portion receives an instruction for an image forming operation, the control portion causes the driving source to rotate the first rotary member and the second rotary member while causing the heater to perform preheating, before the image forming operation is started, for a time longer than a time in which the first rotary member and the second rotary member are in the first 
Regarding claims 19-23, the prior art of record does not disclose or suggest the recited “wherein the control portion is configured to select whether to keep the first rotary member and the second rotary member in the first pressurization state or to set the first rotary member and the second rotary member to the second pressurization state, in accordance with a time period in a day in which the transition from the first mode to the second mode is performed” along with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852